Citation Nr: 0320351	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01-14 403A	)	DATE
	)
	)     


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than February 
26, 1999, for the grant of service connection for residuals 
of an injury to the left iliac crest with traumatic arthritis 
of the lumbar spine. 

2.  Determination of the initial rating to be assigned for 
residuals of an injury to the left iliac crest with traumatic 
arthritis of the lumbar spine, including entitlement to a 
rating higher than 40 percent during the period since 
February 26, 1999. 

3.  Entitlement to a compensable rating for residuals of a 
left elbow laceration. 

4.  Entitlement to a compensable rating for residuals of a 
left thigh laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of April 2000 and May 2001 by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By the April 2000 decision, the 
RO, in pertinent part, granted service connection for 
residuals of an injury to the left iliac crest with traumatic 
arthritis of the lumbar spine, evaluated as 40 percent 
disabling, and for residuals of a left thigh laceration and 
residuals of a left elbow laceration, each rated 
noncompensable.  The veteran submitted timely notices of 
disagreement with the ratings assigned for the three 
disabilities.  By the May 2001 rating decision, the RO denied 
the veteran's request for an effective date earlier than 
February 26, 1999, for the grant of service connection for 
residuals of an injury to the left iliac crest with traumatic 
arthritis of the lumbar spine.  The veteran testified at a 
Travel Board hearing held before the undersigned at the RO in 
January 2003.  His testimony was limited to the effective 
date issue.  

By a further rating decision rendered in March 2002, the RO 
held that clear and unmistakable error (CUE) in the 
assignment of the February 26, 1999, effective date of the 
service connection award for the left hip and back disability 
had not been found.  The RO then proceeded to issue a 
statement of the case in October 2002 which identified the 
issue on appeal as "[W]as the assignment of February 26, 
1999, for the effective date of entitlement to service-
connected left iliac crest injury with traumatic arthritis of 
the lumbar spine (claimed as back injury and a broken pelvis) 
the result of clear and unmistakable error?"  The Board finds 
that this characterization of the issue is misleading.  Under 
the applicable law and regulations, the term "clear and 
unmistakable error" within the meaning of 38 C.F.R. 
§ 3.105(a) (2002) has a technical definition which does not 
apply in the present case.  CUE is by definition a collateral 
attack on a final determination.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997); Bustos v. West, 175 F.3d 1378 (Fed. Cir. 
1999).  At no time has the veteran challenged the validity of 
the July 1982 rating decision that denied his original claim 
for service connection; specifically, he has not argued that 
the denial of service connection at that time was 
inconsistent with the evidence then of record or that the law 
was incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  His contentions relate to the finality 
of the 1982 rating decision, not its merits.  He has claimed 
that he has continued to pursue his claim.  In view of the 
favorable action taken below, no CUE question need be 
addressed in order for the Board to resolve the effective 
date issue. 

Consequently, the Board has recharacterized the effective 
date issue as entitlement to an effective date earlier than 
February 26, 1999, for the grant of service connection for 
residuals of the injury to the left iliac crest with 
traumatic arthritis of the lumbar spine.  This somewhat 
broader statement of the issue is required in order to 
properly respond to the contentions raised by the veteran on 
appeal, as set forth in considerable detail below, which 
require consideration of law and regulations other than those 
pertaining to a CUE alone and entail a correspondingly 
broader analysis.  The Board finds that despite the narrow 
and restrictive phrasing of the issue in the statement of the 
case, the recitation of the law and regulations and the 
analysis of the claim therein is comprehensive and is 
therefore adequate to support the Board's review of the 
revised effective date issue without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The Board will defer consideration of the issue of 
entitlement to a rating higher than 40 percent for the 
service-connected left hip and low back disability from 
February 1999 pending completion of the actions requested in 
the remand portion of this decision.  Since the Board's 
decision that an effective date of January 22, 1982, for the 
grant of service connection for the hip and back disability 
is favorable to the veteran, the RO must make an initial 
determination as to the initial rating to be assigned during 
the period from January 22, 1982, through February 25, 1999, 
during which separate ratings, known as staged ratings, are 
potentially assignable for different periods of time as 
warranted by the medical evidence.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In effect, the 40 percent rating in 
effect since February 1999 may now be considered to be a 
staged rating for one portion of the initial rating period.  
The Board believes that it would be inappropriate to enter a 
decision as to the rating for that individual time segment 
before the RO has had an opportunity to assign an initial 
rating (or ratings) for the entire period covered by the 
service connection award.  

The veteran's appeal as to the issues of entitlement to 
higher initial evaluations for the service-connected the left 
hip and back disability and the left elbow laceration 
residuals were perfected by the filing of a timely 
substantive appeal in May 2001, within 60 days following the 
issuance of the statement of the case.  However, a timely 
substantive appeal was not received as to the left thigh 
laceration within the time limits established by law.  See 
38 U.S.C.A. § 7105 (b)(1)(d)(3) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.302(b)(c) (2002) (stating in pertinent part 
that a substantive appeal must be filed within 60 days from 
the mailing of the statement of the case or supplemental 
statement of the case or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later).  
The veteran was notified of the appealed determination in 
April 2000 and his notice of disagreement was received in 
March 2001.  The statement of the case was issued in April 
2001.  A substantive appeal, VA Form 9, "Appeal to Board of 
Veterans' Appeals," signifying the veteran's intent to 
continue with the appeal relating to the thigh laceration was 
not received until October 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the Board may waive the 
timely filing of a substantive appeal, even if the veteran 
has not submitted a request for extension of the time period 
in which to file the substantive appeal.  Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993)).  In the present case, resolving any doubt 
in the veteran's favor, the Board finds that notwithstanding 
his delay in filing the substantive appeal and his decision 
not to offer testimony regarding the left thigh laceration at 
his Travel Board hearing, the veteran disputes the initial 
rating assigned for the disorder and the matter should be 
reviewed on appeal.  Since an appeal has been fully developed 
on the issue, no useful purpose would be served by construing 
the document as a claim for increase and referring the matter 
back to the RO for adjudication.  Therefore, in accordance 
with the holding in Beyrle, the Board waives the filing of a 
timely substantive appeal.  


FINDINGS OF FACT

1.  A July 1982 rating decision denied service connection for 
residuals of a fracture of the pelvis; the veteran did not 
submit a timely written notice of disagreement with this 
determination.  

2.  New and material evidence consisting in part of service 
department records were received on February 26, 1999.  


CONCLUSION OF LAW

The proper effective date for the grant of service connection 
for residuals of an injury to the left iliac crest with 
traumatic arthritis of the lumbar spine is January 22, 1982.  
38 U.S.C.A. §§ 1110, 5107, 5110, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(q) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA (effective date issue only)  

The following discussion of the Veterans Claims Assistance 
Act of 2000 (VCAA) applies only to the VCAA as it relates to 
the issue involving the veteran's appeal for an earlier 
effective date for the service-connected hip and back 
disability.  The applicability of the VCAA to the other 
issues on appeal will be addressed below in the remand 
portion of this decision.  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is potentially applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
(the Board must determine whether the various provisions of 
the VCAA apply to a particular claim).  Except for provisions 
that are not relevant in the instant case, the implementing 
regulations are also effective November 9, 2000.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
requires that VA make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified 
at 38 U.S.C.A. § 5103A).  

In the present case, the RO set forth the text of the new 
VCAA regulations in the October 2002 statement of the case 
but has not otherwise developed the case in accordance with 
the VCAA.  However, the essential facts that the Board must 
consider to resolve the appeal are not in dispute.  The 
matter to be resolved is legal in nature and its outcome is 
determined by application of the law and regulations rather 
than by consideration of conflicting or disputed evidence.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  Consequently, the VCAA is not applicable to 
the matter decided herein and no further action to comply 
with its provisions is required.  

Factual Background

The veteran filed his original application for VA 
compensation in January 1982 and listed a broken pelvis on 
the left side as one of the disorders for which service 
connection was sought.  Three medical statements were 
enclosed with the claim.  An August 1981 statement from G. B. 
Banks, D.C., reported treatment since 1975 for a painful 
spine, among other disorders.  A January 1982 statement from 
C. J. Zobel, M.D., noted treatment of the veteran since 1963 
for low back pain.  A November 1981 statement from E. H. 
Riedell, M.D., noted treatment from 1949 to 1962 for lower 
back pain.

Following receipt of the claim, the RO filed a request for 
service medical records with the National Personnel Records 
Center (NPRC).  The NPRC replied that no medical records were 
on file at the NPRC as a result of a fire at that facility.  

In March 1982, the San Francisco Regional Office wrote a 
letter to the veteran to solicit additional information and 
documentation.  The veteran was asked to provide details 
concerning his unit of assignment and place of treatment in 
service and to submit any service medical records in his 
possession.  He was advised of alternative sources of 
evidence, including post service medical records and lay 
statements.  The veteran returned the original copy of the 
letter to the VA the following month with handwritten 
annotations which advised that he had no service medical 
records, that he had supplied post service treatment 
information in his original application, and that he had lost 
contact with persons with whom he had served.  In an attached 
statement, the veteran provided information concerning the 
specific injury received in service and the places where he 
had received treatment.

In June 1982, in response to a further inquiry from the San 
Francisco Regional Office, the NPRC advised that the 
veteran's "physical exams" could not be reconstructed.  
Forwarded instead were daily sick reports pertaining to the 
veteran's unit during the period from November 20 to 
December 15, 1944.

A rating decision of July 1982 reviewed the veteran's claim 
and denied service connection for fracture of the pelvis, 
among other disorders, on the basis that although daily sick 
reports indicated that the veteran had been treated in 
November 1944, there was no indication of the specific 
condition treated.  The veteran was notified of this 
determination and of his procedural and appellate rights by a 
letter mailed on July 19, 1992.  

In response to a September 1982 inquiry from Leon E. Panetta, 
Member of Congress, regarding the veteran's case, the 
Director of the San Francisco Regional Office replied in an 
October 4, 1982, letter that the veteran's service medical 
records could not be obtained and he described VA efforts to 
obtain alternate sources of evidence.  He noted that post 
service treatment records pertained to low back pain and that 
the evidence of record did not establish service connection 
for a fracture of the pelvis.  The Congressman was advised 
that in order for the veteran to obtain further 
consideration, he should provide medical evidence showing 
treatment of the claimed condition since 1945.

On October 6, 1992, a VA Veterans Service Officer discussed 
the veteran's case by phone with a member of 
Congressman Panetta's staff.  The Veterans Service Officer 
advised that he would call the veteran and explain how the 
veteran might further pursue establishing his compensation 
claim. 

A VA employee called the veteran the following day to advise 
him of other avenues available in pursuing his service 
connection claim.  He discussed with the veteran the 
possibility of submitting statements from friends and 
relatives regarding their observations and suggested that the 
veteran submit an article to the Army Times newspaper in an 
attempt to locate former unit members.  He advised the 
veteran to obtain medical evidence from private physicians 
from 1945 to the present.  The veteran indicated that his low 
back pain was a result of the pelvic fracture.  The report 
summarizing the contact stated the following:  "I suggested 
that he reopen the claim to include low back pain.  I then 
advised him that one of the service organizations would be 
more than happy to help him pursue the claim.  Lastly, I 
further advised him of his right to appeal our decision."  

Received on February 26, 1999 were a number of documents, 
which the veteran, through his representative, submitted in 
support of his claim.  In addition to photocopies of a number 
of documents that were already of record and are described 
above, the veteran submitted photocopies of a number of other 
service documents, including morning reports showing that he 
had been admitted to a medical facility in service in April 
and May 1945.  The dates correlated with the veteran's 
accounts of having received an injury in April 1945 on Samar 
Island in the Philippines and subsequent hospital treatment.  
Also included was a January 1999 statement from L. "[redacted]
" 
[redacted]
, a member of the veteran's battalion who was present 
when the veteran was injured.  

Also included were copies of letters from Congressman Panetta 
to the veteran dated in September and October 1982 which were 
not previously of record in the veteran's claims file.  In 
the September 1982 letter, Congressman Panetta indicated that 
he had enclosed copies of medical records obtained in 
response to his inquiry on the veteran's behalf to the NPRC.  
In the October 1982 letter, he summarized the October 4, 
1982, letter he had received from the Director of the San 
Francisco VA Regional Office, reported above.  

The veteran underwent a VA examination in March 2000.  The 
examiner concluded that there was a causal relationship 
between a rather severe injury to the veteran's left 
hemipelvis and the subsequent gradual deterioration of the 
lumbar spine over the years with lumbar disc disease and 
bilateral radiation down the legs.  

On review of the record in April 2000, the RO, citing 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), conceded the 
occurrence of an injury to the left pelvis in service on the 
basis of evidence that included the statement from Mr. Shaw 
and the service department reports, and noted the post 
service evidence showing residuals of the injury.  The 
decision granted service connection for left iliac crest 
injury with traumatic arthritis of the lumbar spine and 
assigned a 40 percent rating from February 26, 1999.  

In April 2000 the veteran requested that compensation at the 
40 percent rate be paid for the back disability from 1982 
based on his original claim.  By the rating decision of May 
2001 currently on appeal, the RO denied an earlier effective 
date, finding that the veteran had not appealed the July 1982 
denial of service connection for a fractured pelvis and that 
the reopened claim was received in February 1999.  

In March 2002, the RO held that no clear and unmistakable 
error (CUE) in the assignment of the effective date for the 
service connection award had been found.  The RO held that 
the rating decision of 1982 did not overlook any material 
fact of record which would have warranted a different 
decision and found that the 1982 claim had not been in a 
pending and unadjudicated status since 1982.

At his January 2003 Travel Board hearing, the veteran argued 
that he should be paid benefits from the date of his original 
service connection claim and that that claim had been in 
"continuous litigation" since 1982, during which period he 
had been actively trying to obtain the evidence necessary to 
support his claim.  He testified that in 1982 he told the VA 
that he disagreed with the denial of benefits and that his 
verbal statement had been accepted as a notice of 
disagreement since he had cut his hand and was unable to 
write.  Shortly after the decision, he stated, he contacted 
Congressman Panetta, who was able to get service department 
records in just 45 days.  When he received the records from 
Congressman Panetta, he called the VA but did not mail them 
in.  He related that the crux of his conversation with the VA 
was that the veteran should go search for additional evidence 
to support his claim, including statements from service 
buddies and records of post service medical treatment.  The 
veteran confirmed that he had never submitted a notice of 
disagreement in writing but argued that the VA had never told 
him that he could not submit a notice of disagreement by 
phone.  The veteran cited the decision by the United States 
Court of Appeals for Veterans Claims (Court) in McGrath v. 
Brown, 14 Vet. App 28, 35 (2000), as an example of a case 
where an award was made in circumstances where the claim had 
been pending for many years.  Submitted by the veteran at the 
hearing were photocopies of a number documents that were 
already of record in the claims file.  



Legal criteria 

Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a)(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400(a) (2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge 
or release if application therefor is received within one 
year from such date of discharge or release.  If a claim is 
not received within one year after discharge or release, a 
subsequent compensation award shall be effective from the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2002).  

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 20.1103 (2001); Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  The decision of a duly 
constituted rating agency . . . will be final and binding . . 
. as to conclusions based on evidence on file at that time.  
38 C.F.R. § 3.104(a) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F 3d. 1356 (1998); 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  

If a claim is found to be reopened and is allowed on a new 
factual basis other than receipt of additional service 
department records following a prior final disallowance, the 
effective date of a resulting award will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1) (2002).  If the 
new factual basis consists of service department records, the 
effective date shall "agree with evaluation (since it is 
considered these records were lost or mislaid)" or shall be 
the date of the claim on which the prior evaluation was made, 
whichever is later, subject to the rules on claims filed 
within one year after separation from service.  38 C.F.R. 
§ 3.400(q)(2) (2002).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2002).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2002); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2002).

Legal analysis  

The selection the effective date of the award of service 
connection for disability affecting the left iliac crest and 
lumbar spine is governed by the application of 38 C.F.R. 
§ 3.400(q), the VA regulation that sets forth the rules for 
the assignment of an effective date for an award of service 
connection based on receipt of new and material evidence 
following a prior final disallowance of an earlier claim.  

The veteran's original 1982 claim for service connection was 
denied in July 1982, and that claim became final after one 
year in the absence of an appeal by the veteran.  38 U.S.C.A. 
§ 7105(b)(c); 38 C.F.R. § 20.1103; Godfrey v. Brown, 7 Vet. 
App. 398, 405 (1995).  Although the July 1982 rating decision 
on its face addressed the issue of entitlement to service 
connection for residuals of a pelvic fracture rather than a 
hip and back disability per se, the veteran does not dispute 
that the iliac crest and lumbar spine disability for which 
service connection was ultimately granted was the same 
disability as that addressed in July 1982.  The discrepancy 
in the descriptive label used in July 1982 does not affect 
the applicability of the rules relating to the finality of 
prior final disallowances.  

The Board notes the various contentions offered by the 
veteran to support his allegation that the 1982 rating never 
became final; however, in view of the favorable action taken 
below on his effective date claim, this aspect of his 
argument is moot. The 1982 rating decision was not appealed 
and became final after one year.  Accordingly the submission 
of new and material evidence was necessary to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.356(a) (2002).  The RO based its ultimate award 
of service connection on evidence received in February 1999 
that was found to reopen the claim and provide a new factual 
basis for the granting of service connection.  

In applying the effective date regulations, however, it is 
necessary to consider the nature of the evidence that was 
ultimately found to be new and material for the purpose of 
reopening and allowing the claim.  That evidence consisted of 
additional service department documents, including morning 
reports showing that he had been admitted to a medical 
facility in service in April and May 1945, and a statement of 
a service associate who witnessed the veteran's injury in 
service.  The favorable action on the claim was based in 
substantial part on additional service department documents 
that were submitted following the earlier rating action and 
corroborated the veteran's account of having been injured in 
service.  

In assigning the February 1999 effective date, the RO did not 
take into account that the new factual basis that was found 
to support the service connection award consisted in large 
part of service department records.  Under VA regulations, 
where a claim is found to be reopened and is allowed on a new 
factual basis consisting of additional service department 
records, it will be considered that such records were lost or 
mislaid and the effective date of the resulting award will be 
the date of receipt of the claim on which the prior 
evaluation was made, subject to the rules regarding original 
claims filed within one year after separation from service.  
38 C.F.R. § 3.400 (q)(2) (2002).  Consequently, where 
additional service department records form the basis for the 
award, the effective date is determined by the date of 
receipt of the original claim, regardless of whether the 
rules regarding finality of prior disallowances would 
otherwise apply.  Thus, the service department records on 
which the RO relied in granting service connection are deemed 
to have been of record with the Government when the original 
claim was denied in 1982.  

Accordingly, the RO's award of service connection based on a 
claim reopened by submission of new and material evidence 
consisting of service department records requires that, by 
operation of law, the grant of service connection be made 
effective from January 22, 1982, the date of receipt of the 
veteran's original service connection claim.  


ORDER

An earlier effective date of January 22, 1982, is granted for 
the award of service connection for residuals of an injury to 
the left iliac crest with traumatic arthritis of the lumbar 
spine, and the appeal is allowed to that extent.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional RO action is 
necessary before the remaining issues on appeal may be 
reviewed by the Board.  

VCAA compliance  

The record shows that the RO has not referenced or discussed 
the VCAA in developing and adjudicating the claims involving 
the appropriate ratings to be assigned for the three service-
connected disabilities at issue on appeal.  

In particular, the specific requirements of the VCAA were not 
discussed in the statement of the case pertaining to these 
issues, nor has the RO provided notice to the veteran, either 
by a notice letter of its own or by adopting a copy of the 
recommended VCAA notice letters provided by the Veterans 
Benefits Administration, of the various requirements of the 
VCAA, including the division of responsibilities between VA 
and the claimant in obtaining evidence.  Likewise, the RO has 
not informed the veteran of the extent of VA compliance with 
the VCAA.  See Quartuccio, Id.; Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Under the VCAA and regulations, as 
interpreted by Quartuccio, VA must notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  VA 
must also advise a claimant which evidence the claimant must 
supply and which evidence the VA will obtain on his or her 
behalf.  

In addition to satisfying the notification requirements of 
the VCAA, the RO must undertake further evidentiary 
development to satisfy the expanded duty to assist 
requirements of the VCAA, particularly as to the issue 
relating to the initial rating for the disability involving 
the left iliac crest and lumbar spine.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA under the circumstances of this case.  The 
actions set forth below are not necessarily all-inclusive.  
It remains the RO's responsibility to ensure that all 
requirements of the VCAA are satisfied in this case.  

It is also relevant that, aside from the VCAA deficiencies, 
the RO's development of these three issues is not sufficient.  
After receipt of the veteran's notice of disagreement with 
the ratings assigned in March 2001, the RO issued a statement 
of the case which repeated the April 2000 rating decision 
that had granted service connection for the three 
disabilities at issue.  Although the applicable diagnostic 
codes were cited, the discussion was not revised to reflect 
that service connection had already been granted and that the 
issues on appeal instead involved increased rating 
determinations; the issues were incorrectly labeled as 
service connection issues.  In addition, the document quoted 
the pre-VCAA version of the duty to assist regulation, 
38 C.F.R. § 3.159, which contained language linking the VA 
duty to assist obligation to the filing of a well-grounded 
claim.  This was inadequate to satisfy the VCAA and to 
provide the veteran with information of what he needed in 
regard to his claim for higher ratings.  

Initial rating for left hip and low back disability  

Since the effective date for the award of service connection 
for the veteran's left iliac crest and lumbar spine 
disability has been found to be January 22, 1982, an initial 
disability rating that covers the entire period since January 
22, 1982, must be assigned by the RO.  Under Fenderson, Id., 
separate ratings known as staged ratings are potentially 
assignable for different periods of time as warranted by the 
evidence.  In this context, the existing 40 percent rating 
that has been in effect since February 26, 1999, is best 
viewed not as a separate rating in and of itself but as only 
one segment of the initial rating.  As such, the propriety of 
that rating must be reviewed as part of the initial rating 
for the disorder.  Whether the veteran will ultimately be 
entitled to a rating of 40 percent or higher for any portion 
of the period since January 1982 may be determined only after 
evidentiary development pertaining to the severity of the 
disability since January 1982 has been completed.  

Consequently, all medical records pertaining to the status of 
the veteran's left hip and low back disability since January 
1982 should be obtained.  In addition, the veteran has not 
undergone a VA examination for compensation purposes since 
March 2000.  In addition, the examination report did not 
include enough information to permit review of the rating for 
the hip and back under the standard set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court stated in DeLuca 
that specificity of findings with regard to functional loss 
due to pain is required.  Examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flareups."  
"It is essential that the examination...adequately portray 
the...functional loss."  DeLuca, at 206.  

In addition, there has been a change in the rating criteria 
that must be considered in rating the residuals of injury to 
the left iliac crest with traumatic arthritis of the lumbar 
spine.  The disability is rated in part under 38 C.F.R. 
§ 4.118, Diagnostic Code 5293, relating to intervertebral 
disc syndrome.  During the pendency of the veteran's appeal, 
the provisions of Code 5293 were changed, effective September 
22, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

The RO has not reviewed the claim for increase under the new 
criteria.  To accord the veteran due process of law, the 
appeal must be remanded in order for veteran to be furnished 
notice of the provisions of the new regulation and to be 
accorded an opportunity to present additional evidence and/or 
argument in light thereof.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claim must then be readjudicated.  For the 
period since September 22, 2002, the RO must apply the 
version of the law (old or new) that is most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App 308, 312-13 (1991).  
The old version of the law only may be applied for the period 
before September 22, 2002.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); VAOPGCPREC (3-00).  

Initial rating for residuals of lacerations of the left elbow 
and left thigh

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the rating criteria pertaining to skin 
disorders, including scars, were also changed.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (codified in pertinent part 
at § 4.118, Codes 7800-7805).  As explained above, the Board 
must apply the version of the law (old or new) that is more 
favorable for the period since August 30, 2002.  Karnas, Id.  
The old law only may be applied for the period before that 
date.  The RO must make an initial determination as to the 
possible effect of the new rating criteria in the assignment 
of an initial rating for the left elbow and left thigh scars.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to rating the 
disabilities at issue.  

2.  The veteran should be given an 
opportunity to identify all additional 
medical providers, both VA and private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for disability of the iliac 
crest and lumbar spine since January 
1982.  He should be given an opportunity 
to provide similar information with 
respect to his service-connected scars of 
the left elbow and thigh since February 
1999.  Upon receipt of proper 
authorization, the RO should request all 
available records not already on file 
from the providers identified.  

3.  The RO should also schedule a VA 
orthopedic examination to ascertain the 
extent of disability associated with the 
service- connected left elbow and thigh 
scars and the disability of the left 
iliac crest and lumbar spine.  All 
indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Findings 
sufficient to support an analysis of the 
appeal as to the hip and back disability 
under the DeLuca criteria as well as the 
revised rating criteria (Code 5293) 
effective September 22, 2002, should be 
obtained.  Findings sufficient to 
support an analysis of the appeal as to 
the left elbow and left thigh laceration 
residuals under the revised rating 
criteria (Codes 7801 through 7805) 
effective August 30, 2002, should be 
obtained.  It is essential that the 
claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current findings, a 
history obtained from the veteran, and a 
thorough review of the veteran's entire 
claims file, the examiner should respond 
to the following questions and provide a 
full statement of the basis for the 
conclusions reached:  




(a)  To what extent does 
current examination of the left 
hip/lumbar spine disability 
show the following: (1) 
complaints of pain which are 
visibly manifest on movement of 
the joint, (2) the presence or 
absence and, if present, the 
degree, of muscle atrophy, (3) 
the presence or absence of any 
objective manifestations that 
would demonstrate disuse or 
functional impairment due to 
pain, (4) the presence or 
absence of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain?  

(b)  To what extent does the 
service-connected left 
hip/lumbar spine disability 
result in weakened movement, 
excessive fatigability, or 
incoordination?

(c)  Are there manifestations 
of increased impairment due to 
pain, weakness, incoordination, 
or fatigability during flareups 
of symptoms and if so to what 
extent?

(d)  To what extent do 
manifestations of pain affect 
everyday activity, including 
during flareups?  

4.  The RO should then readjudicate the 
issues on appeal.  In assigning the 
initial rating for the veteran's 



left iliac crest and low back disability, 
the RO should consider the possibility of 
staged ratings for the period from 
January 22, 1982, the guidance provided 
under Deluca and the revised Diagnostic 
Code 5293 rating criteria effective 
September 22, 2002.  In rating the left 
thigh and left elbow laceration 
residuals, the RO should consider the 
revised scar codes for the period since 
August 30, 2002.  If the decision is 
adverse to the veteran as to any issue, a 
supplemental statement of the case should 
be prepared and the veteran and his 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                    
____________________________________________
	STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



